PER CURIAM.
The summary judgment in favor of the insurance broker is reversed. At a minimum, there appear to be triable issues with respect to the broker’s alleged failure to either procure or maintain adequate coverage on behalf of the plaintiff. Monogram Products, Inc. v. Berkowitz, 392 So.2d 1353 (Fla.2d DCA 1981). The prior dealings between plaintiff and the broker alone precluded entry of summary judgment. Duncanson v. Service First, Inc., 157 So.2d 696 (Fla.3d DCA 1963).
Reversed and remanded for further proceedings.